I N   T H E         C O U R T O F A P P E A L S
                                                              A T      K N O X V I L L E
                                                                                                              FILED
                                                                                                                    July 31, 1998

                                                                                                              Cecil Crowson, Jr.
                                                                                                              Appellate C ourt Clerk

P I G E O N     F O R G E     D R U G S ,                                   )       S E V I E R C I R C U I T
                                                                            )       C . A . N O . 0 3 A 0 1 - 9 8 0 2 - C V - 0 0 0 4 8
P. l a i n t i f f - A p p e l l e e                 )
                                                                            )
                                                                            )
v s .                                                                       )       H O N . R I C H A R D     R .    V A N C E
                                                                            )       J U D G E
                                                                            )
                                                                            )
                                                                            )
P A U L E T T E     M A P L E S ,                                           )       A F F I R M E D   A N D   R E M A N D E D
                                                                            )
                        D e f e n d a n t - A p p e l l a n t               )




R E B E C C A     C .     M c C O Y ,     S e v i e r v i l l e ,         f o r     A p p e l l a n t .


G A R Y   K I M B L E ,       P r o     S e ,   P i g e o n         F o r g e     D r u g s .
                                                                                            O         P    I        N    I      O        N



                                                                                                                                                                                           M c M u r r a y ,          J .



            T h i s                   c a s e               o r i g i n a t e d                 i n        t h e         T r i a l               J u s t i c e                C o u r t          f o r       S e v i e r
                                                                                                                                         1
C o u n t y           a s             a             s u i t       o n       a n         o p e n            a c c o u n t .                         J u d g m e n t                w a s          e n t e r e d        i n

f a v o r       o f         t h e                    p l a i n t i f f              a n d         a g a i n s t                t h e            d e f e n d a n t .                     T h e       d e f e n d a n t

a p p e a l e d             t o               t h e         C i r c u i t           C o u r t .                A f t e r             a       t r i a l          d e         n o v o ,      j u d g m e n t         w a s

a g a i n       e n t e r e d                         i n      f a v o r          o f    t h e            p l a i n t i f f                    a n d     a g a i n s t                 t h e     d e f e n d a n t .

F r o m     t h i s           j u d g m e n t ,                         t h e       d e f e n d a n t                   a p p e a l s .                  W e          a f f i r m          t h e         j u d g m e n t

o f     t h e     t r i a l                         c o u r t .



            T h e           d e f e n d a n t                       p r e s e n t s                   t h e         f o l l o w i n g                  i s s u e s             f o r       o u r         r e v i e w :



            1 .                   W       h    e    t h e r       t h e t r i a l c o u r t e r r e d i n h o l d i n g t h e a p p e l -
                                  l       a    n    t r e       s p o n s i b l e f o r t h e d e b t o f a n o t h e r w i t h o u t
                                  a       p    p    e l l a    n t ' s     w r i t t e n c o n s e n t , t h u s v i o l a t i n g t h e
                                  s       t    a    t u t e        o f f r a u d s .

            2 .                   W h e t h e r t h e c o u r t e r r e d                                                    b y f a i l i n g t o g i v e c r e d i t
                                  f o r p a y m e n t s w h i c h h a d                                                       n o t b e e n c r e d i t e d t o t h e
                                  a c c o u n t .



            T h e            d e f e n d a n t                          m a i n t a i n e d                     a n           o p e n            c h a r g e                 a c c o u n t           w i t h       t h e

p l a i n t i f f                     f o r             s e v e r a l             y e a r s .                   H e r          c h i l d r e n                  a n d / o r              s t e p c h i l d r e n ,

f r o m         t i m e                       t o           t i m e ,           c h a r g e d                  p r e s c r i p t i o n s                          t o           t h e           d e f e n d a n t ' s

a c c o u n t .                       T h e             d e f e n d a n t               n o t i f i e d                  t h e               p l a i n t i f f                n o t       t o      a l l o w       h e r

            1
              F o r c o n v e n i e n c e , t h e p a r t i e s                                           w i l l       b e         r e f e r r e d       t o         a s     t h e y      a p p e a r e d     b e l o w ,
i . e . ,   p l a i n t i f f a n d d e f e n d a n t .

                                                                                                                    2
c h i l d r e n            t o          m a k e       a n y              f u r t h e r                 c h a r g e s              a g a i n s t              h e r         a c c o u n t .                 C h a r g e s

w e r e          m a d e               a f t e r               t h e            n o t i f i c a t i o n .                                     T h e           p l a i n t i f f                        p r e s e n t e d

t e s t i m o n y                 w h e r e i n                  i t           w a s                 s t a t e d                t h a t ,        a f t e r                   n o t i f i c a t i o n ,                  n o

c h a r g e s             w e r e               m a d e            t o          t h e                d e f e n d a n t ' s                    a c c o u n t                   e x c e p t               u p o n       h e r

e x p r e s s            a u t h o r i z a t i o n ,                           g e n e r a l l y                      o b t a i n e d            b y         p h o n e .                T h e          d e f e n d a n t

d e n i e s          t h a t            s h e       a u t h o r i z e d                          a l l        t h e             c h a r g e s          o n       h e r          a c c o u n t .



             W e         w i l l           f i r s t                l o o k              t o          t h e           i s s u e         o f        t h e             s t a t u t e               o f       f r a u d s .

T . C . A .          §     2 9 - 2 - 1 0 1 ( a ) ( 2 )                                 p r o v i d e s                a s         f o l l o w s :



             ( a )               N o      a c t i o n               s h a l l                  b e      b r o u g h t :

             (   2   )    T o c h a r                g e        t h       e d e f e n d a n t u                          p o n a n y s p e c i a l                               p r o    m i s e          t o
             a   n   s w e r f o r                   t h e           d    e b t , d e f a u l t ,                            o r m i s c a r r i a g e                           o f      a n o t        h e r
             p   e   r s o n ; . . .                    u n     l e       s s t h e p r o m i s                          e o r a g r e e m e n t ,                               u p o    n w h          i c h
             s   u   c h a c t i o n                   s h     a l       l b e b r o u g h t ,                             o r s o m e m e m o r a n                          d u m        o r n         o t e
             t   h   e r e o f , s h                a l l          b     e i n w r i t i n g ,                              a n d s i g n e d b y t                           h e p        a r t y         t o
             b   e       c h a r g e d                   t h     e r       e w i t h , o r s o                            m e o t h e r p e r s o                              n     l    a w f u        l l y
             a   u   t h o r i z e d                 b y        s u       c h p a r t y .



             T h e        a p p e l l a n t                    a s s e r t s                    t h a t       a       j u d g m e n t            r e q u i r i n g                     h e r      t o       p a y     f o r

c h a r g e s             o n           h e r        a c c o u n t                       b y          p e r s o n s                o t h e r           t h a n               h e r s e l f ,               w i t h o u t

w r i t t e n            a u t h o r i z a t i o n ,                           c o n s t i t u t e s                        a      v i o l a t i o n                 o f      t h e       a b o v e          q u o t e d

s t a t u t e .                 I n      s u p p o r t               o f       t h i s               p r o p o s i t i o n ,                   s h e         r e l i e s              u p o n          Y a r b r o u g h

v .       V i a r ,             2 8 2        S . W . 2 d                   3 6 7           ( T e n n .                 A p p .         1 9 5 4 ) .                     I n       Y a r b r o u g h ,                  t h e

d e f e n d a n t                V i a r          w e n t                t o       a           b u s i n e s s                  e s t a b l i s h m e n t                      a n d           i n d u c e d          t h e

b u s i n e s s            t o          e x t e n d             c r e d i t                    t o      T h o m p s o n               b y      a g r e e i n g                  t o       " s t a n d             g o o d "

f o r       t h e           T h o m p s o n                    a c c o u n t .                            T h e             a g r e e m e n t                  w a s           n o t            r e d u c e d           t o

w r i t i n g .                  S u b s e q u e n t l y ,                             t h e          b u s i n e s s               b r o u g h t             s u i t           a g a i n s t              V i a r      o n

                                                                                                                  3
t h e     a g r e e m e n t                   t o       " s t a n d               g o o d "         f o r         t h e         T h o m p s o n               a c c o u n t .                  T h e          C o u r t

s t a t e d :



                          I t               i s t h e o p i n i o n o f t h i s                                            C o u r t t h a t t h e                          S t a t       u t e       o   f
            F   r   a u d s              i s a p p l i c a b l e i n t h i s                                            c a s e a n d t h a t ,                           w h e t       h e r         o   r
            n   o   t t h e                o r a l p r o m i s e b y V i a r w a                                         s m a d e a s c o n t e                        n d e d            f o r      b   y
            t   h   e p l a               i n t i f f , Y a r b r o u g h , i n                                           a n y e v e n t , s i n                        c e s         a m e          i   s
            w   i   t h i n             t h e S t a t u t e o f F r a u d s ,                                             d e f e n d a n t V i a r                        c a n         n o t        b   e
            h   e   l d .

2 8 2     S . W . 2 d              3 6 7 ,            3 6 9 .



            W e          t h i n k ,                    h o w e v e r ,                   t h a t                t h e              a p p e l l a n t ' s                     r e l i a n c e                   u p o n

Y a r b r o u g h               i s       m i s p l a c e d .                       I n       Y a r b r o u g h ,                     t h e        c r e d i t              w a s       e x t e n d e d             t o

T h o m p s o n .                  V i a r            w a s         a      g u a r a n t o r                u n d e r               a n     o r a l       a g r e e m e n t .                         I n       t h i s

c a s e ,       t h e           c r e d i t            w a s            e x t e n d e d             t o         t h e         d e f e n d a n t               n o t         t o       t h e         c h i l d r e n

o r     s t e p c h i l d r e n                       o f         t h e         d e f e n d a n t .                     I n         W a t s o n         v .       W e l l s ,               1 0 3         S . W . 2 d

3 0     ( T e n n .             A p p .             1 9 3 6 ) ,            t h e       a p p e l l a n t                  a s s e r t e d               t h a t             t h e       c o u r t             e r r e d

i n     r e f u s i n g                 t o         g i v e         a      s p e c i a l             c h a r g e               t o        t h e       j u r y          t h a t          " [ i ] n             o r d e r

t o     c h a r g e             o n e         p e r s o n               w i t h      t h e         a c c o u n t              o f         a n o t h e r ,             i t         m u s t      a p p e a r          i n

w r i t i n g         o r         m e m o r a n d a                     s i g n e d          b y      t h e           p a r t y            s o u g h t          t o         b e      c h a r g e d              t h a t

h e     h a s       a g r e e d                t o      p a y            s a m e .        . . .           . "           T h i s           c o u r t       h e l d             t h a t         t h e           t r i a l

j u d g e           c o r r e c t l y                   r e f u s e d                 t h e          c h a r g e                 a n d            q u o t i n g               f r o m              H a z e n        v .

B e a r d e n ,             4         S n e e d             4 8         a n d      J o h n s o n                v .       L a n e ,           1 6 4       T e n n            2 3 4 ,          4 7         S . W . 2 d

5 5 4 ,     s t a t e d :



                           . . . W h e r e g o o d s w e r e d e l i v e r e d t o o n e ,                                                                                  b u t c r e d i t
            w a s        e x t e n d e d t o t h e p r o m i s o r , i t n e e d n o t b e                                                                                   i n w r i t i n g
            a n d        t h e p r o m i s o r i s l i a b l e .


                                                                                                            4
1 0 3     S . W . 2 d             3 0 ,         3 2 .



                W e       n o t e              t h a t            i n           t h i s           c a s e ,              t o        r e a c h              t h e            m e r i t s               o f      t h e

d e f e n d a n t s                   i s s u e ,           i t           i s       n e c e s s a r y                     t o       w e i g h              t h e           e v i d e n c e .                   T h e

t e s t i m o n y               o f      t h e         p l a i n t i f f                  w a s       t h a t             e a c h          c h a r g e             w a s         a u t h o r i z e d             b y

t h e     d e f e n d a n t .                     O n       t h e             o t h e r        h a n d ,                t h e      d e f e n d a n t                 d e n i e s               t h a t       s u c h

i s     t h e         c a s e .           T h e        t r i a l              c o u r t       o b v i o u s l y                   a c c r e d i t e d                 t h e           t e s t i m o n y          o f

t h e       p l a i n t i f f                  a n d        f o u n d               t h a t          t h e              p r e p o n d e r a n c e                     o f            t h e        e v i d e n c e

f a v o r e d           t h e         p l a i n t i f f                 a n d      t h a t          t h e         p l a i n t i f f                h a d         c a r r i e d                t h e      b u r d e n

o f     p r o o f .              T h e         t r i a l          c o u r t ' s             f i n d i n g s                 c o m e         t o      u s         w i t h         a      p r e s u m p t i o n

o f c o r r e c t n e s s u n l e s s t h e e v i d e n c e p r e p o n d e r a t e s o t h e r w i s e .                                                                                                " W h e r e

t h e     i s s u e         f o r          d e c i s i o n                 d e p e n d s             u p o n            t h e       d e t e r m i n a t i o n                         o f      c r e d i b i l -

i t y     o f         w i t n e s s e s ,                t h e          t r i a l         c o u r t            i s       t h e          b e s t      j u d g e             o f       c r e d i b i l i t y ,

a n d     i t s         f i n d i n g s             w i l l             b e       g i v e n          g r e a t             w e i g h t . "                 G o t w a l d                v .       G o t w a l d ,

7 6 8     S . W . 2 d             6 8 9 , 6 9 7            ( T e n n .              A p p .          1 9 8 8 ) .                " O n      a n       i s s u e             w h i c h            h i n g e s      o n

w i t n e s s           c r e d i b i l i t y ,                    [ t h e          t r i a l             c o u r t ]            w i l l          n o t b e r e v e r s e d                           u n l e s s ,

o t h e r         t h a n         t h e         o r a l           t e s t i m o n y                 o f        t h e           w i t n e s s e s ,                 t h e r e            i s       f o u n d      i n

t h e       r e c o r d               c l e a r ,           c o n c r e t e                  a n d             c o n v i n c i n g                  e v i d e n c e                   t o        t h e       c o n -

t r a r y . "             T e n n e s s e e                 V a l l e y               K a o l i n                 v .           P e r r y ,          5 2 6           S . W . 2 d                 4 8 8 ,       4 9 0

( T e n n .           A p p .         1 9 7 4 ) .                W e       d e f e r          t o         t h e         t r i a l          c o u r t ' s             d e t e r m i n a t i o n                   o f

c r e d i b i l i t y                  a n d      f i n d           t h a t         t h e         e v i d e n c e                 c l e a r l y             d o e s          n o t           p r e p o n d e r -

a t e     a g a i n s t                t h e      t r i a l              c o u r t ' s              j u d g m e n t .                      T h u s         w e       f i n d            n o       m e r i t      i n

t h e     d e f e n d a n t ' s                   f i r s t              i s s u e .




                                                                                                           5
            A s       t o     t h e     s e c o n d       i s s u e ,      t h e         e v i d e n c e     o n     t h e          q u e s t i o n     t o     b e

d e c i d e d       l i k e w i s e        d e p e n d s       u p o n         t h e     d e t e r m i n a t i o n       o f         c r e d i b i l i t y      o f

w i t n e s s e s .            T h e    e v i d e n c e      d o e s     n o t         p r e p o n d e r a t e a g a i n s t t h e               j u d g m e n t

o f   t h e       t r i a l       c o u r t     o n     t h i s    i s s u e .



            W e       a f f i r m       t h e    j u d g m e n t         o f       t h e       t r i a l   c o u r t         i n      a l l    r e s p e c t s .

C o s t s     a r e         t a x e d    t o    t h e     a p p e l l a n t            a n d    t h i s    c a s e     i s         r e m a n d e d    t o     t h e

t r i a l     c o u r t .




                                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                 D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                   6
                                                                I N     T H E         C O U R T O F A P P E A L S
                                                                                A T      K N O X V I L L E




P I G E O N           F O R G E     D R U G S ,                                                  )          S E V I E R C I R C U I T
                                                                                                 )          C . A . N O . 0 3 A 0 1 - 9 8 0 2 - C V - 0 0 0 4 8
P. l a i n t i f f - A p p e l l e e                                 )
                                                                                                 )
                                                                                                 )
                                                                                                 )
                                                                                                 )
                                                                                                 )
v s .                                                                                            )          H O N . R I C H A R D            R .         V A N C E
                                                                                                 )          J U D G E
                                                                                                 )
                                                                                                 )
                                                                                                 )
                                                                                                 )
                                                                                                 )
P A U L E T T E            M A P L E S ,                                                         )          A F F I R M E D      A N D       R E M A N D E D
                                                                                                 )
                             D e f e n d a n t - A p p e l l a n t                               )


                                                                                      J U D G M E N T


                T h i s       a p p e a l             c a m e         o n       t o      b e          h e a r d      u p o n       t h e           r e c o r d          f r o m       t h e

C i r c u i t           C o u r t       o f     S e v i e r           C o u n t y ,            b r i e f s        a n d   a r g u m e n t s              m a d e       o n     b e h a l f

o f     t h e         r e s p e c t i v e             p a r t i e s .             U p o n            c o n s i d e r a t i o n           t h e r e o f ,             t h i s      C o u r t

i s     o f       t h e      o p i n i o n            t h a t         t h e r e        w a s          n o     r e v e r s i b l e          e r r o r         i n      t h e       t r i a l

c o u r t .

                W e       a f f i r m         t h e       j u d g m e n t              o f       t h e        t r i a l       c o u r t          i n      a l l       r e s p e c t s .

C o s t s         a r e      t a x e d         t o      t h e         a p p e l l a n t               a n d     t h i s   c a s e          i s         r e m a n d e d         t o    t h e

t r i a l         c o u r t .



                                                                                                      P E R     C U R I A M